DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 6, 7, 9-11, 13, 16, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (USPN 2002/0027540 A1).

As to claim 1, Lee teaches a display apparatus comprising: 
a display panel (see at least fig. 1: LCD panel 22) comprising: 

a data line (see at least fig. 1: data driver 18 with lines); and 
a pixel electrically connected to the gate line and the data line, and configured to display a normal image and a compensation image (see at least figs. 2-11 and [0005], [0008], [0011], [0014]); 
a gate driver configured to output a gate signal to the gate line (see at least fig. 1: gate driver 20 with lines); 
a data driver configured to output a data voltage to the data line (see at least fig. 1: data driver 18 with lines); and 
a power voltage generator configured to vary a level of a gate power voltage based on a compensation duty ratio corresponding to a ratio between a display duration of the normal image and a display duration of the compensation image (see at least figs. 3-5 and [0031]-[0038] “the charge rate of the TFT is compensated by increasing the gate high voltage Vgh to 20V. In other words, the gate high voltage Vgh is increased to lengthen a charged region Ct2”).
However, Lee fails to expressly teach all of the limitations in a single embodiment.  It would have been obvious to one of ordinary skill in the art to combine the various teachings of Lee because Lee teaches combining elements from various embodiments (see at least [0054]). The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods, and the combination yielded nothing more than predictable results to one of ordinary skill in the art.


determining a level of a gate power voltage based on a compensation duty ratio corresponding to a ratio between a display duration of a normal image and a display duration of a compensation image (see at least figs. 3-5 and [0031]-[0038] “the charge rate of the TFT is compensated by increasing the gate high voltage Vgh to 20V. In other words, the gate high voltage Vgh is increased to lengthen a charged region Ct2”); 
generating a gate signal based on the gate power voltage (see at least fig. 1: gate driver 20 with lines); 
outputting the gate signal to a gate line (see at least fig. 1: gate driver 20 with lines); and 
outputting a data voltage to a data line based on input image data (see at least fig. 1: data driver 18 with lines).
However, Lee fails to expressly teach all of the limitations in a single embodiment.  It would have been obvious to one of ordinary skill in the art to combine the various teachings of Lee because Lee teaches combining elements from various embodiments (see at least [0054]). The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods, and the combination yielded nothing more than predictable results to one of ordinary skill in the art.

As to claim 2, Lee teaches the display apparatus of claim 1 (see above rejection), wherein the gate power voltage is a first gate power voltage corresponding to a high level of the gate signal (see at least figs. 3-5 and [0031]-[0038] “the charge rate of the TFT is 

As to claim 4, Lee teaches the display apparatus of claim 1 (see above rejection), wherein the gate power voltage is a second gate power voltage corresponding to a low level of the gate signal (see at least fig. 8: adjustment of Vcom).

As to claim 6, Lee teaches the display apparatus of claim 1 (see above rejection), wherein the normal image is displayed based on grayscale data of input image data, and wherein the compensation image is displayed regardless of the grayscale data of the input image data (see at least fig. 5: 60Hz (compensation) image displayed independently from grayscale levels of image data).

As to claim 7, Lee teaches the display apparatus of claim 6 (see above rejection), wherein the compensation image is a black image (see at least fig. 5: a black image belongs to the range of images that can be displayed at 60Hz).

As to claim 9, Lee teaches the display apparatus of claim 1 (see above rejection), wherein the power voltage generator is configured to vary the level of the gate power voltage based on the compensation duty ratio and a luminance weight for varying a luminance of input image data according to the compensation duty ratio (see at least fig. 5: note if the frame frequency further increases, Vgh will be further increased).

As to claim 10, Lee teaches the display apparatus of claim 9 (see above rejection), wherein the luminance weight is increased when the compensation duty ratio increases (see at least fig. 5: note if the frame frequency further increases, Vgh will be further increased).

As to claim 11, Lee teaches the display apparatus of claim 9 (see above rejection), wherein the gate power voltage is a first gate power voltage corresponding to a high level of the gate signal (see at least figs. 3-5 and [0031]-[0038] “the charge rate of the TFT is compensated by increasing the gate high voltage Vgh to 20V. In other words, the gate high voltage Vgh is increased to lengthen a charged region Ct2”).

As to claim 13, Lee teaches the display apparatus of claim 9 (see above rejection), wherein the gate power voltage is a second gate power voltage corresponding to a low level of the gate signal (see at least fig. 8: adjustment of Vcom).

As to claim 19, Lee teaches the method of claim 16 (see above rejection), wherein the normal image is displayed based on grayscale data of the input image data, and wherein the compensation image is displayed regardless of the grayscale data of the input image data (see at least fig. 5: 60Hz (compensation) image displayed independently from grayscale levels of image data).

.

Claims 3, 5, 12, 14, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (USPN 2002/0027540 A1), in view of Kim et al. (USPN 2018/0061352 A1).

As to claim 3, Lee teaches the display apparatus of claim 2 (see above rejection).
Lee does not directly teach wherein the compensation duty ratio is a ratio of the display duration of the compensation image to a sum of the display duration of the normal image and the display duration of the compensation image, and wherein the power voltage generator is configured to increase the first gate power voltage as the compensation duty ratio increases.
Kim teaches wherein the compensation duty ratio is a ratio of the display duration of the compensation image to a sum of the display duration of the normal image and the display duration of the compensation image, and wherein the power voltage generator is configured to increase the first gate power voltage as the compensation duty ratio increases (see at least figs. 1 and 6B and [0067]-[0068], [0085]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Kim into Lee because they are in the same field and the combination would provide a gate signal that may 

As to claim 5, Lee teaches the display apparatus of claim 4 (see above rejection).
Lee does not directly teach wherein the compensation duty ratio is a ratio of the display duration of the compensation image to a sum of the display duration of the normal image and the display duration of the compensation image, and wherein the power voltage generator is configured to decrease the second gate power voltage as the compensation duty ratio increases.
Kim teaches wherein the compensation duty ratio is a ratio of the display duration of the compensation image to a sum of the display duration of the normal image and the display duration of the compensation image, and wherein the power voltage generator is configured to decrease the second gate power voltage as the compensation duty ratio increases (see at least figs. 1 and 6B and [0067]-[0068], [0085]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Kim into Lee 

As to claim 12, Lee teaches the display apparatus of claim 11 (see above rejection).
Lee does not directly teach wherein the compensation duty ratio is a ratio of the display duration of the compensation image to a sum of the display duration of the normal image and the display duration of the compensation image, wherein the power voltage generator is configured to increase the first gate power voltage as the compensation duty ratio increases, and wherein the power voltage generator is configured to increase the first gate power voltage as the luminance weight increases.
Kim teaches wherein the compensation duty ratio is a ratio of the display duration of the compensation image to a sum of the display duration of the normal image and the display duration of the compensation image, wherein the power voltage generator is configured to increase the first gate power voltage as the compensation duty ratio increases, and wherein the 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Kim into Lee because they are in the same field and the combination would provide a gate signal that may be normally output even when the frequency for driving the LCD device varies, in addition, in the case where the frequency for driving the LCD device increases such that the charging rate of the pixel electrode is insufficient, the charging rate of the pixel electrode may be compensated by increasing the gate-on voltage and the data voltage (see Kim at least [0086]).  Further rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods, and the combination yielded nothing more than predictable results to one of ordinary skill in the art.

As to claim 14, Lee teaches the display apparatus of claim 13 (see above rejection).
Lee does not directly teach wherein the compensation duty ratio is a ratio of the display duration of the compensation image to a sum of the display duration of the normal image and the display duration of the compensation image, wherein the power voltage generator is configured to decrease the second gate power voltage as the compensation duty ratio increases, and wherein the power voltage generator is configured to decrease the second gate power voltage as the luminance weight increases.

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Kim into Lee because they are in the same field and the combination would provide a gate signal that may be normally output even when the frequency for driving the LCD device varies, in addition, in the case where the frequency for driving the LCD device increases such that the charging rate of the pixel electrode is insufficient, the charging rate of the pixel electrode may be compensated by increasing the gate-on voltage and the data voltage (see Kim at least [0086]).  Further rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods, and the combination yielded nothing more than predictable results to one of ordinary skill in the art.

As to claim 17, Lee teaches the method of claim 16 (see above rejection).
Lee does not directly teach wherein the gate power voltage is a first gate power voltage corresponding to a high level of the gate signal, wherein the compensation duty ratio is a ratio of the display duration of the compensation image to a sum of the display duration of the 
Kim teaches wherein the gate power voltage is a first gate power voltage corresponding to a high level of the gate signal, wherein the compensation duty ratio is a ratio of the display duration of the compensation image to a sum of the display duration of the normal image and the display duration of the compensation image, and wherein the first gate power voltage is increased as the compensation duty ratio increases (see at least figs. 1 and 6B and [0067]-[0068], [0085]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Kim into Lee because they are in the same field and the combination would provide a gate signal that may be normally output even when the frequency for driving the LCD device varies, in addition, in the case where the frequency for driving the LCD device increases such that the charging rate of the pixel electrode is insufficient, the charging rate of the pixel electrode may be compensated by increasing the gate-on voltage and the data voltage (see Kim at least [0086]).  Further rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods, and the combination yielded nothing more than predictable results to one of ordinary skill in the art.

As to claim 18, Lee teaches the method of claim 16 (see above rejection).

Kim teaches wherein the gate power voltage is a second gate power voltage corresponding to a low level of the gate signal, wherein the compensation duty ratio is a ratio of the display duration of the compensation image to a sum of the display duration of the normal image and the display duration of the compensation image, and wherein the second gate power voltage is decreased as the compensation duty ratio increases (see at least figs. 1 and 6B and [0067]-[0068], [0085]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Kim into Lee because they are in the same field and the combination would provide a gate signal that may be normally output even when the frequency for driving the LCD device varies, in addition, in the case where the frequency for driving the LCD device increases such that the charging rate of the pixel electrode is insufficient, the charging rate of the pixel electrode may be compensated by increasing the gate-on voltage and the data voltage (see Kim at least [0086]).  Further rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods, and the combination yielded nothing more than predictable results to one of ordinary skill in the art.

Claims 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (USPN 2002/0027540 A1), in view of Nakamura (USPN 2011/0234911 A1), further in view of Kim et al. (USPN 2018/0061352 A1).

As to claim 8, Lee teaches the display apparatus of claim 1 (see above rejection).
Lee does not directly teach a compensation image insertion enable determiner.
Nakamura teaches a compensation image insertion enable determiner configured to enable and disable a compensation image insertion (see at least figs. 3 and 5 and [0054]-[0072]: black insertion).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Nakamura into Lee in order to reduce the moving image blur even in an image having various gray levels, and is also capable of achieving a uniformly high-quality image (see Nakamura at least [0013]).
Nakamura does not directly teach a compensation duty ratio determiner configured to determine the compensation duty ratio, and output the compensation duty ratio to the power voltage generator.
Kim teaches a compensation duty ratio determiner configured to determine the compensation duty ratio, and output the compensation duty ratio to the power voltage generator (see at least figs. 1 and 6B and [0067]-[0068], [0085]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Kim into Lee and 

As to claim 15, Lee teaches the display apparatus of claim 9 (see above rejection) and a luminance weight determiner configured to determine the luminance weight, and output the luminance weight to the power voltage generator, when the applying of the luminance weight is enabled (see at least fig. 5).
Lee does not directly teach a compensation image insertion enable determiner.
Nakamura teaches a compensation image insertion enable determiner configured to enable and disable a compensation image insertion (see at least figs. 3 and 5 and [0054]-[0072]: black insertion).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Nakamura into Lee in order to reduce the moving image blur even in an image having various gray levels, and is also capable of achieving a uniformly high-quality image (see Nakamura at least [0013]).

Kim teaches a compensation duty ratio determiner configured to determine the compensation duty ratio, and output the compensation duty ratio to the power voltage generator (see at least figs. 1 and 6B and [0067]-[0068], [0085]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Kim into Lee and Nakamura because they are in the same field and the combination would provide a gate signal that may be normally output even when the frequency for driving the LCD device varies, in addition, in the case where the frequency for driving the LCD device increases such that the charging rate of the pixel electrode is insufficient, the charging rate of the pixel electrode may be compensated by increasing the gate-on voltage and the data voltage (see Kim at least [0086]).  Further rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods, and the combination yielded nothing more than predictable results to one of ordinary skill in the art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Qian et al. (USPN 2019/0371237 A1) (see at least figs. 3A, 13A-13B, 14A-14C, 15A-15C and [0101]-[0122], fig.3A, fig. 13A-13B teaches different alternatives against the ageing effects undergone by the selection transistor T3: increase the duty ratio (fig.13A-13B), decrease Vgh (fig. 14A-14C), and/or increase Vgl (fig. 15A-15C, similar to current application).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L ZUBAJLO whose telephone number is (571)270-1551.  The examiner can normally be reached on Monday - Thursday 10 am - 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMARE MENGISTU can be reached on 5712727674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/JENNIFER L ZUBAJLO/Examiner, Art Unit 2623                                                                                                                                                                                                        9/8/21

		/AMARE MENGISTU/                           Supervisory Patent Examiner, Art Unit 2623